[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendants Joseph and Barbara Wihbey have moved to strike counts two, three and five of the plaintiff's complaint. The defendants filed a memorandum of law in support of their motion which contends the plaintiff is not entitled to pursue both a foreclosure and an action to collect on the note.
The plaintiff in response to the motion argues that the Motion to Strike is defective because it fails to comply with the requirements of Practice Book Section 154. A review of the authorities cited does confirm the motion to strike is fatally defective. Malerba v. Cessna Aircraft Co., 210 Conn. 189, 191; Blancato v. Felspar Corp., 203 Conn. 34, 36-37.
Furthermore the contentions of the defendant that a foreclosure and collection of a note cannot be maintained in the same action is also without merit. A plaintiff is entitled to pursue both issues in the same action. Hartford National Bank 
Trust Co. v. Kotkin, 185 Conn. 579, 581.
For the forgoing reasons, the Motion to Strike is denied.
ZOARSKI, J. CT Page 348